410 F.2d 762
Andrew J. KOSNOSKYv.Robert H. FINCH, Secretary of Health, Education and Welfare.United States of America, Appellant.
No. 16658.
United States Court of Appeals Third Circuit.
Submitted on Briefs April 22, 1969.
Decided June 5, 1969.

Appeal from United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Andrew J. Kosnosky, pro se.
Kathryn H. Baldwin, Robert C. McDiarmid, John C. Eldridge, William Kanter, Department of Justice, Washington, D. C. (Carl Eardley, Acting Asst. Atty. Gen., Gustave Diamond, U. S. Atty., on the brief), for appellee.
Before HASTIE, Chief Judge, and FREEDMAN and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
After the docketing of this appeal, the appellant, Secretary of Health, Education and Welfare, filed a motion asking that we vacate the judgment of the district court and to order the matter remanded to the Secretary for further consideration of the appellee's claim. This court thus had before it both the merits of the appeal and the motion to vacate and remand.


2
We have concluded that the granting of the motion will be the most appropriate and satisfactory way of disposing of this appeal.


3
It will be so ordered.